DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 03/24/2022  No Claims have been canceled. Claims 1-2 and 16-17 have been amended.  No new claims have been added.  Therefore, claims 1-25 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter under step 2A prong 1 does not recite a fundamental economic practice. Applicant argues that the claimed subject matter focus is to predict the likelihood a user will default on a loan before payment is missed listing the limitations. The effects of the prediction of loan defaults is to mitigate losses to the loan provider. The applicant argues that the claim process mitigation of losses to a loan provider is a solution to a technical problem by improving on prediction technologies. The examiner respectfully disagrees. As acknowledged by the applicant the focus of the invention is to predict the likelihood a user will default on a loan to mitigate losses to the loan provider. This is type of concept has been determined by the courts to be a fundamental economic practice. Although the applicant uses terms in the argument such as “technical problem” and “improving prediction technologies”, applicant does not identify the technical problem argued or explain what in the claim is a technical process improving prediction technological techniques. The rejection is maintained.
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter is a practical application. Specifically applicant argues that the claimed subject matter improves the functioning of computer technology by improving the accuracy of the likelihood that a loan recipient will default. Applicant argues that automatically reducing the likelihood that a loan recipient has defaulted and by creating digital sequence snapshots of values of post-loan health attributes corresponding to a time period after loan is obtained, feeding data into an algorithm to generate a score, perform remedial actions to reduce loan default based on score and performing a reward action to score with high financial health, solves a technical problem. The examiner respectfully disagrees. Reducing the likelihood that a loan recipient has defaulted solves a problem rooted in business risk and not technology. Applicant’s argument is not persuasive. The rejection is maintained.

In the remarks applicant points to the previous Office action statement that the claimed process does not recite processes that previously could not be performed by computer technology. Applicant points to the guidelines arguing that this is not an exclusive indication of patent eligibility. Eligible subject matter includes improvement of the functioning of a technological field. Applicant repeats the argument that the claimed subject matter improves prediction technology. The examiner respectfully disagrees. With respect to the argument related to the previous Office Action, the examiner disagrees with the premise of applicant’s argument. The previous Office action does not state that the claimed subject matter under 2A prong 2 is not eligible because the claim process does not provide a technical process that computer previously could not perform. Applicant has mis-represented the rejection.
The rejection states:

“Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means. Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a
practical application) [page 8].... The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions. The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application. The instant application, therefore, still appears
only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts. The steps are still a combination made to obtain and feed data and perform actions (i.e. output results) does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance. The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.[page 9]

Applicant's argument with respect to the rejection only argues one element in the analysis that was used for determining patent eligibility and does not consider the entire rejection. Applicant’s argument is not persuasive. With respect to the argument “that the claimed subject matter improves prediction technology. ” Applicant’s argument does not provide any explanation or identify what as it relates to “prediction technology” is improved. The argument improving the likelihood or predicting user loan default without any statements or arguments related to technology is merely conclusory. Conclusory statements are not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the amendments specify the health attributes collected after the user obtained the loan.  Applicant argues that the prior art references fail to teach post-loan financial health attributes values of the user.  The examiner respectfully disagrees.  The prior art Hu teaches that the form of attribute values can be collected for financial products which include a refinance (see para 0062-0064, para 0081).  A refinance product is a post-loan product, accordingly the health attribute values of the user are post-loan
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method process steps comprising (1) creating a time series sequence snapshot (i.e.dataset) for each time period, (2) storing snapshots (3) feeding obtained values to an algorithm to generate a score (directed toward intended use), (4) perform actions based on score (5) performing remedial action or reward action based on score.  The claimed limitations which under its broadest reasonable interpretation, covers performance risk analysis and mitigation – a fundamental economic practice.  When considered as a whole the claimed subject matter is directed toward generating and storing time series data related to financial health attributes of a user, feeding and scoring the data and performing an action (i.e. outputting result).  Such concepts can be found in the abstract category of financial behavior and fundamental economic practices.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method to (1) generating time series data sets-a common business practice of compiling time series financial data sets, there wherein clause does not further limit any technical process but instead are data and parameters applied to the data for consideration in limitation 1;  (2) storing time series data sets- insignificant extra solution activity and common business practice (3) feeding data obtained into an algorithm-an insignificant extra solution activity of obtaining data (4) perform an action-insignificant extra solution activity of outputting result.(5) the perform actions directed toward remedial actions/reward based on loan condition – a common business practice.   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “feeding the sequence of snapshots to a trained machine learning engine” as the claimed limitations do not provide any functions performed by the machine learning engine.  The “generate a score” is not positively recited and could be performed by any generically programmed computing device.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).     
The combination of limitations 1, 2 and 3 is directed toward generating and storing time series data where the data is fed into an algorithm to calculate a risk score- a common business practice.  The combination of limitations 1-3 and 4-5 are directed toward using the score calculated to perform either remedial or reward action-a common business practice of applying a risk score to determine a business process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole is analogous to the analysis when considered as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of generating and storing financial data, feeding data to use to generate a score and performing an action which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to obtain and feed data and perform actions (i.e. output results) does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim that go beyond the abstract idea include a machine learning engine and one or more computing devices performing the method.  The machine learning engine performs no function in the claim and therefore does not provide the needed significantly more.  The one or more computing devices performing the functions of generating and storing time series financial data, feeding data and performing actions are process that can be performed by any computing device using generic programming.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  The steps of obtaining and feeding data as well as performing actions----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “obtaining”, “feeding” and “performing actions' ... these functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  Although the specification does have support for machine learning to repeatedly trained to evolved its knowledge –there are no machine learning processes claimed.  The term “machine learning” is trivial mention and lacks disclosure of any technical information.  The generating of datasets and feeding are merely variables for the calculation of the score.    No mathematical equation can be used, as a practical matter, without establishing and applying values for the variables expressed therein.  Generating dataset and feeding the datasets for use of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and feeding such values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Patent No. 11,055,772 B1 by Ram et al; US Patent No. 10,576,402 B1 by Comeaux et al; US Pub No. 2019/0073714 A1 by Fidanza et al; US Pub No. 2017/0213280 A1 by Kaznady
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-15 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claims 2 and 4 are directed toward data content- non-functional descriptive subject matter.  Dependent claims 3 and 5-6 are directed toward the generating of credit score- a common business practice.  Dependent claims 7-8 are directed toward performing remedial action- a common business practice.  Dependent claim 9 is directed toward performing a reward action- a common business practice.  Dependent claim 10 is directed toward feeding the score for the intended use of preforming actions – a common business practice.  Dependent claim 11 is directed toward limiting the automated response system to a trained learning engine – old and well known technology.  Dependent claims 12 and 13 are directed toward obtaining data and revising model used based on outcome- well known technology and a common business practice.  Although the limitation revises the model, the process is high level and could be performed using generic computer programming.  The examiner suggest the applicant claim details of the specification as to the technical process used to “revise the model”.  Dependent claim 14 is directed toward data content –non-functional descriptive subject matter.   Dependent claim 15 is directed toward data content applied and does not recite any technical process –non-functional descriptive subject matter. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 5. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 6-9 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 16-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable media storing instructions, as in independent Claim 16 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 16 instructions corresponds to method steps of claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 16 instructions corresponds to the steps of method claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a one or more computers executing the instructions of the medium-is purely functional and generic. Nearly every computing device is capable of performing the basic computer functions -of “obtaining”, “feeding” and “performing actions”.  As a result, none of the hardware recited by medium claim 16 offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Medium claim 16 instructions corresponds to the steps of method claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
With respect to dependent claims 17-25, dependent claim 17 is directed toward data content- non-functional descriptive subject matter.  Dependent claim 18 is directed toward a score for predicting loan default- a common business practice.  Dependent claim 19 is directed toward content used to calculated score- mathematical concepts.  Dependent claim 20 is directed toward obtaining data for the intended use of determining actions- insignificant extra solution activity of data gathering.  Dependent claim 21 is directed toward limiting the response system to a machine learning engine- old and well known technology.  Dependent claims 22 and 23 are directed toward obtaining data and revising models.  Although the limitation revises the model, the process is high level and could be performed using generic computer programming.  The examiner suggest the applicant claim details of the specification as to the technical process used to “revise the model”. Dependent claim 24 is directed toward data content-non-functional descriptive subject matter.  Dependent claim 25 is directed toward data content and does not recite any functional process- non-functional descriptive subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108475393 A by KAZNADY (Kaznady) as applied to claim 1 above, and further in view of US Pub No. 2015/0073871 A1 by Hu et al
 (Hu) 
Examiner Note: The examiner noted that the translated copy in para 0062 was missing language and corrected the text of the translation, a corrected copy is being attached.  
In reference to Claim 1:
Kaznady teaches;
(Currently Amended) A method for automatically reducing likelihood that a loan recipient that has obtained a loan will default on the loan((Kaznady) in at least para 1); comprising:
creating a digital sequence [binary coded data generated by input data] of snapshots by, for each time period of a plurality of time periods, obtaining a snapshot of values of ...loan financial health attributes of a user ((Kaznady) in at least para 0016, para 0019-0020, para 0023-0025, para 0030, para 0034, para 0037 wherein the prior art teaches conditions change over time; para 0039 wherein the prior art teaches analysis of data in a certain time slice, para 0041, para 0059, para 0061-0062, para 0064-0065), 
wherein the digital sequence of snapshots includes a time-series of snapshots [time slice of time series] ((Kaznady) in at least para 0025-0026, para 0028-0029, para 0039, para 0062, para 0069):
wherein a particular set of ...loan financial health attributes are common to each snapshot in the time-series of snapshots ((Kaznady) in at least para 0039 wherein the prior art teaches the algorithm “in a certain time slice of GDP...returns to default ratio of a certain demographic group”, para 0041 wherein the prior art teaches “each transaction is marked with date/time and type of application and mapped according to time order of transaction and is marked as either default of not default, para 0062):...
storing the digital sequence of snapshots on a non-transitory computer-readable medium accessible to one or more computing devices ((Kaznady) in at least para 0009, para 0013 wherein the prior art teaches the memory storing data received as an input, para 0016-0017, para 0025, para 0046 wherein the prior art teaches training data stored in the memory; para 0062):
feeding by the one or more computing devices, the digital sequence of snapshots to a trained machine learning engine that is executing on the one or more computing devices to cause the trained machine learning engine to generate a score ((Kaznady) in at least abstract; Section E; para 0001-0002, page 5, para 0024, para 0026, para 0042-0043, para 0064-0065); and 
based at least in part on the score, one or more computing devices automatically performing one or more actions ((Kaznady) in at least para 0045, para 0060); wherein the one or more activities include at least one of:
performing a remedial action that reduces likelihood of default of the loan responsive to the score corresponding to a prediction of low financial health, or performing a reward action responsive to the score corresponding to a prediction of high financial health ((Kaznady) in at least para 0027, para 0045 wherein the prior art teaches the score determining whether to approve/reject loan application, score indicates remedial action for threshold score not being within the threshold approval with different credit rules to approve/reject)
Kaznady does not explicitly teach:
post-loan
wherein each snapshot in the time series of snapshots corresponds to a respective time period that occurred after the loan recipient obtained the loan:
wherein, for each post-loan financial health attribute in the particular set of post-loan financial health attributes, each snapshot includes a value for the post-loan financial health attribute for the distinct point in time that corresponds to the snapshot;
Hu teaches:
obtaining a snapshot of values of post-loan financial health attributes of a user ((Hu) in at least para 0016, para 0025-0026, para 0044, para 0058, para 0063 wherein the prior art teaches loan products include refinance, para 0080-0081, para 0086-0087)
wherein a particular set of post-loan financial health attributes are common to each snapshot in the time-series of snapshots ((Hu) in at least para 0063, para 0080-0081, para 0086-0087, para 0104, para 0109, para 0131, para 0142)
wherein each snapshot in the time series of snapshots corresponds to a respective time period that occurred after the loan recipient obtained the loan ((Hu) in at least FIG. 2; para 0018, para 0029, para 0031, para 0034, para 0036, para 0042, para 0044-0045, para 0053, para 0063 wherein the prior art teaches the product type may be refinance of home loans):
wherein, for each post-loan financial health attribute in the particular set of post-loan financial health attributes, each snapshot includes a value for the post-loan financial health attribute for the distinct point in time that corresponds to the snapshot ((Hu) in at least Abstract; para 0002-0003, para 0018 wherein the prior art teaches product values change over time (e.g. APR), para 0019 wherein the prior art teaches values applied to property type, loan amount, credit score, investment property; para 0022, para 0029, para 0031-0034, para 0063, para 0080-0081, para 0087)
Both Kaznady and Hu are directed toward analyzing data related to mortgages.   Hu teaches the motivation that  loan product that use attribute values for analysis includes refinance loans in order to provide a user vertical financial products.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loan product of Kaznady to include refinance products as taught by Hu since Hu teaches the motivation that  loan product that use attribute values for analysis includes refinance loans in order to provide a user vertical financial products. 
According to KSR, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Kaznady provides evidence differed from the claimed loan product by the substitution of one loan product analysis for another.  The prior art Hu provides evidence that loan product for data analysis include refinancing and the analysis of such data was known in the art.  Accordingly one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.
Both Kaznady and Hu are directed toward analyzing data related to mortgages.  Hu teaches the motivation of determining a score based on values associated a plurality of features of a denied credit applicant by assigning a differential credit associated with current denied/approved pair calculated.  Where based on the differential score not satisfied providing reason information which can include action information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the credit threshold application process of Kaznady to include to include the score/valuation of each time sequence related data of Hu since Hu teaches the motivation of determining a score based on values associated a plurality of features of a denied credit applicant by assigning a differential credit associated with current denied/approved pair calculated.  Where based on the differential score not satisfied providing reason information which can include action information.
In reference to Claim 2:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 2
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above)
wherein each snapshot, of the digital sequence of snapshots, includes one or more raw financial health attributes and one or more derived post-loan financial health attributes.((Kaznady) in at least para 0019-0020, para 0024, para 0034, para 0038, par 0046)
Hu teaches:
post-loan... ((Hu) in at least para 0016, para 0025-0026, para 0044, para 0058, para 0063 wherein the prior art teaches loan products include refinance, para 0080-0081, para 0086-0087)
Both Kaznady and Hu are directed toward analyzing data related to mortgages.  Hu teaches the motivation of determining a score based on values associated a plurality of features of a denied credit applicant by assigning a differential credit associated with current denied/approved pair calculated.  Where based on the differential score not satisfied providing reason information which can include action information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the credit threshold application process of Kaznady to include to include the score/valuation of each time sequence related data of Hu since Hu teaches the motivation of determining a score based on values associated a plurality of features of a denied credit applicant by assigning a differential credit associated with current denied/approved pair calculated.  Where based on the differential score not satisfied providing reason information which can include action information.
In reference to Claim 3:
The combination of Kaznady and Hu discloses the limitations of dependent claim 2.  Kaznady further discloses the limitations of dependent claim 3
(Original) The method of Claim 2 (see rejection of claim 2 above wherein the one or more derived financial heath attributes of each snapshot include at least:
a first credit score generated by a first generation of a credit model based on values for a first set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches a credit score generated by SP scoring  and PD value, para 0055) ; and
a second credit score generated by a second generation of the credit model based on values for a second set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches a different credit may have different rules to approve, and change how to set threshold for final SP and PD or credit score, para 0047, para 0055).
In reference to Claim 4:
The combination of Kaznady and Hu discloses the limitations of dependent claim 3.  Kaznady further discloses the limitations of dependent claim 4
(Original) The method of Claim 3 (see rejection of claim 3 above)
wherein the second set of raw attributes includes one or more raw attributes that are not in the first set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches a different credit may have different rules to approve, and change how to set threshold for final SP and PD or credit score, para 0043-0045, para 0047, para 0055).
In reference to Claim 5:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 5:
(Original) The method of Claim 1 (see rejection of claim 1 above) 
wherein the score is a predicted likelihood of default for a particular loan ((Kaznady) in at least para 0001, para 0009,  para 0017, para 0045, para 0060).
In reference to Claim 6:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 6
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above)
wherein the score is a financial health score that is based, at least in part, on trends [prediction] reflected in the digital sequence of snapshots.((Kaznady) in at least para 0018-0019, para 0022, para 0037, para 0038-0039, para 0041, para 0050, para 0062)
In reference to Claim 7:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 7
(Original) The method of Claim 1 (see rejection of claim 1 above)
wherein performing one or more actions includes performing a remedial action.((Kaznady) in at least para 0058 wherein the prior art teaches that in the event a user is not eligible for a loan a remedial action could be to request an alternative loan amount.  
In reference to Claim 8:
The combination of Kaznady and Hu discloses the limitations of dependent claim 7.  Kaznady further discloses the limitations of dependent claim 8
(Original) The method of Claim 7 (see rejection of claim 7 above) wherein the remedial action includes one or more of: 
offering the user an opportunity to skip a payment on a loan; or
offering the user an opportunity to change one or more payment terms on the loan. ((Kaznady) in at least para 0029 wherein the prior art teaches delaying payment for 30 days, para 0058 wherein the prior art teaches that in the event a user is not eligible for a loan a remedial action could be to request an alternative loan amount. )
In reference to Claim 10:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 10:
(Original) The method of Claim 1 (see rejection of claim 1 above)
wherein performing one or more actions includes feeding the score into an automated response system configured to determine the one or more actions to be performed based on the score. ((Kaznady) in at least para 0045-0046, para 0048,  para 0053, para 0055)
In reference to Claim 11:
The combination of Kaznady and Hu discloses the limitations of dependent claim 10.  Kaznady further discloses the limitations of dependent claim 11:
(Original)The method of Claim 10 (see rejection of claim 10 above)
wherein the automated response system includes a second trained machine learning engine. ((Kaznady) in at least para 0053, para 0055)
In reference to Claim 12:
The combination of Kaznady and Hu discloses the limitations of dependent claim 11.  Kaznady further discloses the limitations of dependent claim 12:
(Original) The method of Claim 11 (see rejection of claim 11 above) further comprising:
obtaining information about outcomes achieved after performing the one or more actions.((Kaznady) in at least para 0045-0046, para 0048,  para 0053); and 
revising a model used by the second trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions.((Kaznady) in at least para 0045, para 0053, para 0055, para 0060)
In reference to Claim 13:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 13:
(Original) The method of Claim 1 (see rejection of claim 1 above) further comprising:
obtaining information about outcomes achieved after performing the one or more actions ((Kaznady) in at least para 0045-0046, para 0048,  para 0053); and 
revising a model used by the trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions. ((Kaznady) in at least para 0045, para 0053, para 0055, para 0060)
In reference to Claim 14:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 14:
(Original) The method of Claim 1 (see rejection of claim 1 above)
wherein at least one financial health attribute in the series of snapshots is an indication of a geographic location of the user. ((Kaznady) in at least para 0019-0020, para 0043, para 0048)
In reference to Claim 16:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  
The non-transitory computer readable medium of claim 15 instructions correspond to the method steps of method claim 1.  The additional limitations recited in claim 16 that go beyond the limitations of claim 1 include the one or more non-transitory computer-readable media storing instructions executed ((Kaznady) in at least para 0071) correspond to the steps claim 1 
Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 17:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 17
Medium claim 17 data content corresponds to the content of method claim 2.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 18:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 18:
Medium claim 18 instructions corresponds to the steps of method claim 5.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 19:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 19:
(Original) The one or more non-transitory computer-readable media of Claim 16 (see rejection of claim 16 above)
wherein the score is a financial health score that is based, at least in part, on trends reflected in the sequence of snapshots.(( Kaznady) in at least FIG. 6; para C, para 0040, para 0047, para 0056, para 0060, para 0064)
In reference to Claim 20:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 20:
Medium claim 20 instructions corresponds to the steps of method claim 10.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 10.
In reference to Claim 21:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 21:
Medium claim 21 instructions corresponds to the steps of method claim 11.  Therefore, claim 21 has been analyzed and rejected as previously discussed with respect to claim 11.
In reference to Claim 22:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 22:
Medium claim 22 instructions corresponds to the steps of method claim 12.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 12.
In reference to Claim 23:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 23:
Medium claim 23 instructions corresponds to the steps of method claim 13.  Therefore, claim 23 has been analyzed and rejected as previously discussed with respect to claim 13.
In reference to Claim 24:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 24:
Medium claim 24 instructions corresponds to the steps of method claim 14.  Therefore, claim 24 has been analyzed and rejected as previously discussed with respect to claim 14.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108475393 A by KAZNADY (Kaznady) in view of US Pub No. 2015/0073871 A1 by Hu et al (Hu), as applied to claim 1 above, and further in view of US Pub No. 2013/0138553 A1 by Nikankin et al. (Nikankin)
In reference to Claim 9:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 9:
(Original) The method of Claim 1 (see rejection of claim 1 above)
Kaznady does not explicitly teach:
wherein performing one or more actions includes performing a reward action.
Nikankin teaches:
wherein performing one or more actions includes performing a reward action.((Nikankin) in at least para 0038)
Both Kaznady and Nikankin are directed toward loan application processes which include applying credit thresholds as it related to loan terms.  Nikankin teaches the motivation of applying loyalty awards or promotions so that the approval threshold of a credit score for a loan approval can be adjusted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the credit threshold application process of Kaznady to include the process as taught by Nikankin since Nikankin teaches the motivation of applying loyalty awards or promotions so that the approval threshold of a credit score for a loan approval can be adjusted. 
Claim 15 with respect to claim above and Claim 25 with respect to claim 16 above is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108475393 A by KAZNADY (Kaznady), in view of US Pub No. 2015/0073871 A1 by Hu et al (Hu) as applied to claim 1 above, and further in view of US Pub No. 2018/0357714 A1 by So et al. (So)
In reference to Claim 15:
The combination of Kaznady and Hu discloses the limitations of independent claim 1.  Kaznady further discloses the limitations of dependent claim 15:
(Original) The method of Claim 1 (see rejection of claim 1 above)
Kaznady does not explicitly teach:
wherein the trained machine learning engine is trained based on sequences of snapshots for a first set of prior borrowers that did not default on their respective loans and sequences of snapshots for a second set of prior borrowers that did default on their respective loans .
So teaches:
wherein the trained machine learning engine is trained based on sequences of snapshots for a first set of prior borrowers that did not default on their respective loans and sequences of snapshots for a second set of prior borrowers that did default on their respective loans  ((So) in at least FIG. 4; Abstract; para 0036, para 0038 wherein the prior art teaches analyzing data for determining non-payment or late payment risk; para 0054-0055, para 0064 wherein the prior art teaches analyzing payment patterns, para 0069, para 0074 wherein the prior art teaches using information in raw form and generating data from time series and historical corpus to constitute primary data, para 0079, para 0084, para 0122-0123) .
Both Kaznady and So are directed toward analyzing data in order to determine credit risk using time sequence data that is analyzed by using machine learning algorithms.  So teaches the motivation of analyzing inputted data in order to score borrowers with respect to payment history and risk in order to score the risk of the borrower.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand credit analysis process of Kaznady to include the details of analyzing payment risk of So since Both Kaznady and So are directed toward analyzing data in order to determine credit risk using time sequence data that is analyzed by using machine learning algorithms.  So teaches the motivation of analyzing inputted data in order to score borrowers with respect to payment history and risk in order to score the risk of the borrower.  
In reference to Claim 25:
The combination of Kaznady and Hu discloses the limitations of independent claim 16.  Kaznady further discloses the limitations of dependent claim 25:
Medium claim 25 instructions corresponds to the steps of method claim 15.  Therefore, claim 25 has been analyzed and rejected as previously discussed with respect to claim 15.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697